Citation Nr: 0635627	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic lung disease, 
to include chronic obstructive pulmonary disease (COPD), 
bronchitis and asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Air Force 
from January 1952 to January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends, in essence, that he has chronic lung 
disease that began during or as the result of service.  The 
service medical records show that he was hospitalized for a 
pneumothorax in January 1953.  The report of the veteran's 
separation examination, dated in January 1956, includes a 
notation of the in-service history of a spontaneous 
pneumothorax with no reoccurrences or complications.  There 
were no findings recorded during service, to include upon the 
separation examination, which were attributed to chronic lung 
disease, to include chronic obstructive pulmonary disease 
(COPD), bronchitis and asthma.  

The earliest indication after service of any chronic lung 
condition comes in the form of private clinical reports dated 
from April 1999 to May 2002.  These reports indicate a 
diagnosis of COPD with bacterial exacerbation, as well as 
treatment for bronchitis with wheezing and coughing.  In 
December 2001, the veteran's lungs were examined 
radiographically and found to be hyperinflated with flattened 
hemidiaphrams.  Based on the information in these reports, 
the RO scheduled the veteran for a comprehensive VA pulmonary 
examination in December 2003.  The diagnostic impression 
following this evaluation was COPD, evidenced by the 
veteran's symptoms and the results of his Pulmonary Function 
Tests (PFTs).  It was also noted that the veteran is a smoker 
(the record contains a positive smoking history dating back 
over 50 years), and that tobacco cessation as part of the 
recommended treatment "could not be overemphasized."  

The record contains medical evidence of a current diagnosis 
of chronic lung disease and documented in-service treatment 
for a spontaneous pneumothorax.  While there is no competent 
evidence that suggests a nexus between the two, the Board 
finds that there is a duty to provide a pulmonary examination 
that includes an opinion addressing the question of whether 
there is a causal relationship between a current lung disease 
(to include COPD, bronchitis and asthma) and the 1953 
spontaneous pneumothorax.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006); see also McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all notification and 
development actions required by 38 U.S.C.A 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature, approximate onset date or etiology 
of any lung disease that is currently 
present, to include COPD, bronchitis and 
asthma.  Following a review of the 
relevant medical evidence in the claims 
file, the clinical evaluation of the 
veteran and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:

Is it as least as likely as not (50 
percent or greater probability) that 
any currently diagnosed lung disease 
began during service or is linked to 
some incident of service, including the 
veteran's 1953 spontaneous 
pneumothorax?  

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  
    
3.  After the development requested above 
has been completed to the extent possible, 
adjudicate the claim for service 
connection for a pulmonary disorder, to 
include COPD, bronchitis and asthma.  If 
the benefit sought on appeal is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).


